DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification should include a “Related Applications” section listing the parent application and patent number.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the notch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, it is unclear what is meant by the phrase “and second part when assembled together and to the dishwasher”. Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutnyak et al. 4,099,744.
In regard to claim 1, Kutnyak discloses an assembly of fluid conduit parts having a sealed connection between the fluid conduit parts comprising:
a first blow molded part 22 having a first portion 26;
a second part 40 including an outer section 58, the second part being blow molded;
a sealing flange (vertical portion at the right end of 26 in contact with 60 in fig. 3) extending from the first portion 26 towards a central axis of the first portion at a distance, an end of said sealing flange defining an opening (bore of 22);
said second part 40 adapted to insert into the opening in an insertion direction and at least part of a tapered section 58 of the second part has a size larger than the opening;
said sealing flange flexing in the insertion direction upon insertion of said second part into said opening such that the end of said sealing flange moves inwardly in the insertion direction and a contact surface is defined between the outer section and the sealing flange such 
the flexing of the sealing flange caused by contact between the contact surface and the tapered section; and
a lock comprised of a catch 34 and a protrusion 56 which interact with each other when the sealing flange flexes and the contact surface and tapered section are in contact, the lock holding the first and second parts in an axial position relative to each other.
In regard to claim 2, wherein the distance is measured from an inner surface of the first blow molded part and is at least as large as a wall thickness of the first blow molded part (vertical length of flange is longer than the wall thickness).
In regard to claim 3, further comprising:
a fluid dispensing portion (internal bore of 22) connected to said first portion 26, said fluid dispensing portion including at least one hole (opening in the opposite end of 22) such that the fluid can escape the first blow molded part through the hole.
In regard to claim 4, wherein at least part of the lock 34 is located in an interior surface of the first blow molded part and another part 56 of the lock is located in an exterior surface of the second part.
In regard to claim 5, wherein the protrusion 56 is located on the second part and the catch 34 is located on the first blow molded part.
In regard to claim 6, further comprising a channel 28 located adjacent the catch 34 wherein the protrusion 56 fits within the channel 28.
In regard to claim 7, wherein the channel 28 is located between a first end of said first portion and another end of the first blow molded part.

In regard to claim 10, wherein the first blow molded part further comprises:
a mold parting line 30 extending on the first portion from the sealing flange at a first end of the first blow molded part towards a second end 32 of the first blow molded part.
In regard to claim 11, wherein the second end of the first blow molded part has a fluid dispensing portion 22 having one or more holes (bore hole at the opposite end of 22).
Allowable Subject Matter
Claims 8 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melton discloses a similar coupling that is common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679